Exhibit 10.12

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between Michael Eisele (“Employee”) and Black Ridge Oil & Gas, Inc. (the
“Company”).

 

1.       Separation Payment and Vesting of Options. In consideration for the
mutual promises exchanged herein and subject to the conditions in this Agreement
and provided Employee has not exercised his/her rescission right under Section 8
below, the Company will pay to Employee an amount equal to the base salary that
Employee would have received for a twelve month period (the “Payment Period”).
Such cash payment shall be payable in accordance with the Company’s regular pay
period schedule over the Payment Period and shall be paid less applicable
withholdings (the “Separation Payment”) and provide for the accelerated vesting
of all shares of the Company granted to Employee under the stock option
agreements listed on Exhibit B hereto that would otherwise be forfeited upon
Employee’s separation from the Company (the “Accelerated Vesting”). The
Separation Payment and Accelerated Vesting are being provided in full, complete,
and final settlement of any and all claims, actions, and causes of action
against the Company and the other persons and entities released herein. The
Separation Payment will commence on the first payroll in accordance with the
Company's regular payroll schedule after the expiration of the revocation period
set forth below on the condition that Employee did not exercise Employee's right
to revoke and the first payment shall include amounts for any payroll periods
between the Termination Date and the date of the first payment; the Accelerated
Vesting shall occur promptly thereafter. Employee may avail himself/herself of
his/her COBRA rights as of the Separation Date with or without this Agreement.

 

2.       Discharge of Claims. In exchange for the benefits provided in this
Agreement, Employee, on behalf of himself/herself, his/her agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants that he/she will not sue and hereby releases and forever
discharges the Company, and its past and present employees, agents, insurers,
officials, officers, directors, divisions, parents, subsidiaries, predecessors
and successors, and all affiliated entities and persons, and all of their
respective past and present employees, agents, insurers, officials, officers,
and directors from any and all claims and causes of action of any type arising,
or which may have arisen, out of or in connection with his/her employment or the
separation of his/her employment with the Company that have arisen through the
date of Employee's signature below (the "Release"). The Release includes,
without limitation, claims, demands or actions arising under the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967 as amended by the Older Workers Benefit Protection Act, the Equal Pay
Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, the Fair Credit Reporting Act, the Vocational
Rehabilitation Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Lily Ledbetter
Fair Pay Act of 2009, the Americans with Disabilities Act, the Rehabilitation
Act of 1973, the Genetic Information Nondiscrimination Act, the Immigration
Reform and Control Act of 1986, the Civil Rights Act of 1991, the Occupational
Safety and Health Act, the Consumer Credit Protection Act, the American Recovery
and Reinvestment Act of 2009, the Asbestos Hazard Emergency Response Act,
Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act, the Minnesota Human Rights Act, the Minnesota Equal Pay
for Equal Work Law, the Minnesota Fair Labor Standards Act, the Minnesota Labor
Relations Act, the Minnesota Occupational Safety and Health Act, the Minnesota
Criminal Background Check Act, the Minnesota Lawful Consumable Products Law, the
Minnesota Smokers’ Rights Law, the Minnesota Parental Leave Act, the Minnesota
Adoptive Parent Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug
and Alcohol Testing in the Workplace Act, the Minnesota Consumer Reports Law,
the Minnesota Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse
Leave Law, the Minnesota Bone Marrow Donation Leave Law, the Minnesota Military
and Service Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and
Alcohol Testing in the Workplace Act, Minn. Stat. 176.82, Minnesota Statutes
Chapter 181, the Minnesota Constitution, Minnesota common law, and all other
applicable state, county and local ordinances, statutes and regulations.
Employee further understands that this discharge of claims extends to, but is
not limited to, all claims which he/she may have as of the date of this
Agreement based upon statutory or common law claims for defamation, libel,
slander, assault, battery, negligent or intentional infliction of emotional
distress, negligent hiring or retention, breach of contract, retaliation,
whistleblowing, promissory estoppel, fraud, wrongful discharge, or any other
theory, whether legal or equitable, and any and all claims for wages, salary,
bonuses, commissions, damages, attorney’s fees or costs. Employee acknowledges
that this Release includes all claims that he/she is legally permitted to
release, and as such, does not apply to any vested rights under the Company’s
retirement plans, nor does it preclude him/her from filing Government Report as
described below.

 

 

 

 1 

 

 

 

3.       Separation From Employment. Employee’s employment with the Company
ended on September 30, 2020 (“Separation Date”). Employee is not eligible to
sign this Agreement until after his/her employment has actually ended on the
Separation Date.

 

4.       Confidential Information Acquired During Employment. Employee agrees
that he/she will continue to treat, as private and privileged, any information,
data, figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, accounting procedures,
formulas, contracts, business partners, alliances, ventures and all other
confidential information which Employee acquired while working for the Company.
Employee agrees that he/she will not release any such information to any person,
firm, corporation or other entity at any time, except as may be required by law,
or as agreed to in writing by the Company. Employee acknowledges that any
violation of this non-disclosure provision shall entitle the Company to
appropriate injunctive relief and to any damages which it may sustain due to the
improper disclosure.

 

Immunity from Liability: The Defend Trade Secrets Act ("DTSA") provides Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and is made solely for the purpose of reporting or investigating
a suspected violation of law. The DTSA provides the same immunity for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. Under the
DTSA, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

5.       Confidentiality, No Disparaging Remarks. Employee represents and agrees
that he/she will keep the terms and facts of this Agreement completely
confidential, and that he/she will not disclose any information concerning this
Agreement to anyone, except for his/her counsel, tax accountant, spouse or
except as may be required by law or agreed to in writing by the Company or as
otherwise required for Employee to enforce or defend his/her rights hereunder.
Further, subject to Section 11 below, Employee shall not make any disparaging
remarks of any sort or otherwise communicate any disparaging comments about the
Company, its managers, officers or directors, or about any of the other released
persons or entities identified in Section 2 to any other person or entity.
Reciprocally, the Company’s Board and its officers agree not to make any
disparaging remarks of any sort or otherwise communicate any disparaging
comments about Employee.

 

6.       Cooperation and Certification. At the request of the Company following
the Separation Date and subject to Section 11 below, Employee will cooperate
with the Company in any claims or lawsuits where Employee has knowledge of the
facts. If Company requests or requires Employee’s assistance in furnishing
information, reviewing documents, testifying, or otherwise cooperating in any
matter or proceeding involving Company or its affiliates, Company shall provide
Employee with reasonable advance notice, endeavor to minimize the disruption to
any other vocation or employment engaged in by Employee, and reimburse Employee
for all reasonable travel, lodging, meals, and out-of-pocket expenses related
thereto with appropriate documentation and preapproval for amounts in excess of
$500. The Company will also agree to pay Employee at an hourly rate commiserate
with his annual compensation as of September 30, 2020 subject to local rules and
regulations pertaining to the action. Nothing in this Agreement prevents
Employee from testifying at an administrative hearing, arbitration, deposition
or in court in response to a lawful and properly served subpoena (provided
Employee provides written notice of the service of the subpoena to the Company
within twenty-four (24) hours of receipt), nor does it preclude Employee from
filing an administrative charge with a government agency or cooperating with a
government agency in connection with an administrative charge (though he/she may
not recover damages or receive any relief from the Company if he/she does file
such a charge as noted in Section 2 above). Finally, Employee certifies,
warrants and represents that he/she has faithfully discharged his/her role with
the Company at all times during his/her employment. Employee further certifies,
warrants, and represents that he/she is unaware of any actual or potential
violations of law by the Company and that he/she has not filed any charges,
complaints, lawsuits, or any similar claims against the Company. The Company
agrees that the nothing in this Agreement shall limit Employee’s right to
indemnification and/or defense under Company’s articles, bylaws, operating
agreement, corporate governance documents, policies of insurance, applicable
law, or otherwise.

 

7.       No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any entity or person, and shall not be admissible in any proceeding as
evidence of liability or wrongdoing by anyone.

 

 

 



 2 

 

 

8.       Rescission. This Agreement contains a release of certain legal rights
which Employee may have. Employee is advised to consult with an attorney
regarding such release and other aspects of this Agreement before signing this
Agreement. Employee understands that he/she may nullify and rescind this
Agreement at any time within the next fifteen (15) calendar days from the date
of signature below by indicating his/her desire to do so in writing and
delivering that writing to by email to bberman@ksg.com and
jill.radloff@stinson.com. If the fifteenth day falls on a Saturday, Sunday or
federal holiday, the rescission period shall be extended to the next day that is
not a Saturday, Sunday or federal holiday. Employee further understands that if
he/she rescinds this Agreement, the Company will not be bound by the terms of
this Agreement, Employee will have to repay in full any monies received pursuant
to this Agreement and Employee will not be eligible to receive the Accelerated
Vesting.

 

9.       Return of Company Property. Except for the laptop computer, monitors
and peripherals that the Company has agreed to allow Eisele to retain with all
Company information removed, Employee covenants, warrants and represents that
he/she has returned any and all Company property that was ever in his/her
possession or under his/her control to the Company prior to his/her signature of
this Agreement, and this covenant, warranty and representation expressly extends
to (but is not limited to) security card, keys, codes, materials, books, files,
laptop computers, cell phone and documents, including all copies.

 

10.       Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, and shall be construed and
enforced thereunder. Any dispute arising under this Agreement shall be
determined exclusively by a Minnesota court of appropriate jurisdiction, and the
parties acknowledge the existence of sufficient contacts to the State of
Minnesota to confer exclusive jurisdiction upon courts in that state. This
Agreement supersedes and replaces all prior oral and written agreements,
understandings, and representations between Employee and the Company (with the
exception of the Employment Agreement Regarding Proprietary Information,
Confidentiality, Loyalty and Noninterference dated 9/14/2012 which shall remain
in full force and effect following the execution of this Agreement), provided
that the Company has agreed that the non-competition agreement contained therein
shall be limited to competition against the freeze-dried food business of the
Company. Further, Employee understands and agrees that, except as provided in
this Agreement, all claims which he/she has or may have against the Company and
the other released parties are fully released and discharged by this Agreement.
The only claim which Employee may hereafter assert against the Company or any of
the other released parties is limited to an alleged breach of this Agreement.

 

11.       Administrative Charges, Investigations, and Proceedings. Nothing in
this Agreement prohibits Employee from reporting possible violations of federal
or state law or regulation to the government, including but not limited to the
EEOC, Department of Justice, Securities and Exchange Commission, Congress, and
any agency inspector general, or filing a charge with or participating in an
investigation or proceeding conducted by the EEOC or a comparable state or local
agency (collectively, any such activity shall be referred to as a “Government
Report”).  Employee does not need prior authorization of the Company to make a
Government Report and is not required to notify the Company that he/she has made
a Government Report.  The restrictions in Sections 4-6 above regarding
confidentiality, non-disparagement and cooperation do not apply in connection
with a Government Report. Notwithstanding the provisions of this Section 11,
Employee’s release of claims in Section 2 above waives any alleged right to
recover any monetary damages, receive payment for attorneys’ fees, costs or
disbursements or receive any relief in connection with any matter, including a
Government Report, but this Agreement does not limit any right of Employee to
receive a reward from the government for providing it information in connection
with a Government Report.

 

12.       Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any party, including the party who prepared it. Any portions of
this Agreement found by a court of competent jurisdiction to be invalid,
illegal, overly broad or unenforceable in any respect shall be revised to the
minimum amount necessary in order to be valid and enforceable.

 

13.       Employee Understands the Terms of this Agreement. Other than stated
herein, Employee warrants that (a) no promise or inducement has been offered for
this Agreement; (b) this Agreement is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) Employee is
legally competent to execute this Agreement and accepts full responsibility
therefor; (d) Employee signs voluntarily of Employee's own free will without
duress; (e) the Company has advised and hereby advises Employee to consult with
an attorney, and Employee has had a sufficient opportunity to consult with an
attorney; (f) the Company has allowed Employee until November 16, 2020 to
consider whether to sign this proposed Agreement, which is more than forty (45)
days from the date Employee first received a copy of this Agreement; (g) the
Company has provided the disclosure attached to this Agreement as Exhibit A; and
(h) Employee fully understands this Agreement and has been advised by counsel
(or has consciously chosen not to seek counsel) of the consequences of signing
this Agreement. The parties acknowledge and agree that if Employee has not
signed this proposed Agreement by November 16, 2020, then the offer of this
Agreement shall expire by its own terms and be of no further force or effect
without any further action required on the part of the Company.

 

 

 



 3 

 

 



  EMPLOYEE       ______________________________ Dated:
_____________________________________ Michael Eisele        





    Dated: _____________________________________ COMPANY       BLACK RIDGE OIL &
GAS, INC.           By /s/ Bradley
Berman                                            Name: Bradley Berman   Title:
Chairman, Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 





EXHIBIT A

TO SEPARATION AGREEMENT AND RELEASE

 

Pursuant to federal law, the Company is providing you with the following list of
the job titles and ages of the employees in the Company sorted by whether the
employee was selected for the Company’s September 30, 2020 workforce reduction
(the “RIF”).

 

The following information pertains to employees whose employment with the
Company is ending as a result of the RIF, and therefore are eligible to receive
a separation payment pursuant to the terms of a Separation Agreement and
Release.

 



Job Title Age COO 38 VP – Land 36 Accountant 42 Accountant 37

 

The following information pertains to employees who were not selected for the
RIF and, therefore, are ineligible to receive a separation payment:

 





Job Title Age CEO 53

 

The information on this disclosure form is effective as of September 30, 2020.

 

The Company made its RIF determinations on a company-wide basis and thus the
entire Company was the decisional unit. In making its selections for the RIF,
the Company assessed its lack of a need for employees located in Minnesota on a
going forward basis.

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

EXHIBIT B

 

Stock Option Agreements

 

Options Outstanding September 17, 2020                         Grant       #
of   Strike   Date Name Plan Document Options*** Price *** 8/10/2012 Michael
Eisele 2012 ISO Options (received upon employment)             500
         84.00 1/24/2013 Michael Eisele 2012 ISO Options (employment bonus)
            550         168.00 8/1/2013 Michael Eisele 2012 ISO Options
(employment bonus)             550         192.00 12/12/2013 Michael Eisele 2012
ISO Options (employment bonus)             833         195.00 12/22/2014 Michael
Eisele 2012 ISO Options (employment bonus)             133          84.00
9/30/2015 Michael Eisele 2012 ISO Options (employment bonus)             667
         51.60 12/12/2016 Michael Eisele 2016 NSO Options (employment bonus)
         1,667          12.00 2/26/2020 Michael Eisele 2020 ISO Options
(employment bonus)         42,264            5.41             ***reverse-split
adjusted        

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 